DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 1-20 are objected to because of the following informalities:
Claim 1 recites the limitation “the triggered RRC procedure” in lines 4-5. For consistency and clarification with “triggering a specific RRC(Radio Resource Control) procedure” in line 2 of claim 1, it is recommended to change “the triggered RRC procedure” in lines 4-5 to “the triggered specific RRC procedure”.
Claim 1 recites the limitation “the MAC PDU” in line 11. For consistency and clarification with “1st MAC PDU” in line 10 of claim 1, it is recommended to change “the MAC PDU” in line 11 to “the 1st MAC PDU”.
Claim 1 recites the limitation “the MAC subPDU” in lines 13, 14, and 15. For consistency and clarification with “one or more PAC subPDUs” in lines 10 and 12 of claim 1, it is recommended to change “the MAC subPDU” in lines 13, 14, and 15 to “the one or more MAC subPDUs”.
Claims 1-20 additionally recite the same and/or similar limitations as the ones the examiner has identified hereinabove. Due to the substantial number of deficiencies, the examiner requests the applicant review the claims for similar issues. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “transmitting a random access preamble to transmit the CCCH SDU” in line 6. It is unclear whether “transmitting…to transmit…” is a single transmission, multiple transmissions, or transmitting a request for a future transmission. For examining purposes, the examiner will interpret the claim as best understood.
Claim 1 recites the limitation “CCCH SDU” in lines 9, 13, 14, and 15. It is unclear whether “CCCH SDU” in lines 9, 13, 14, and 15 are the same CCCH SDUs as each other and/or “a CCCH(Common Control 
Claim 1 recites the limitation "the 2nd method" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “process the MAC subPDU” in line 13. It is unclear whether the MAC subPDU being processed is a generated MAC subPDU, transmitted MAC subPDU, or received MAC subPDU because it is unclear whether “the MAC subPDU” in line 13 refers to “MAC…subPDU…” in line 8, “one or more MAC subPDUs” in line 10, or “one or more MAC subPDUs” in line 12. For examining purposes, the examiner will interpret the claim as best understood.
Claims 2, 11, and 12 are rejected the same way as claim 1.
Claims 2-10 and 12-20 is also rejected since they are dependent upon rejected claims 1 and 11 respectively, as set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10-12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2020/0137776 A1 (hereinafter referred to as “Lee”) on the basis of US Provisional Application 62/525,216 in view of Zhou et al. US 2019/0246421 A1 (hereinafter referred to as “Zhou”) on the basis of US Provisional Application 62/627812.
As to claim 1, Lee teaches a method by a terminal (¶¶135-137; figure 12: method performed by UE), the method comprising:
triggering a specific RRC(Radio Resource Control) procedure among a group of specific RRC procedures (¶¶138, 142, and 143; figure 12: UE RRC triggers random access procedure for triggered specific RRC procedure of RRC connection establishment, RRC connection re-establishment, or RRC connection resume);
generating a CCCH(Common Control Channel) SDU(Service Data Unit) according to the triggered RRC procedure (¶143; figure 12: create CCCH SDU due to the triggered RRC procedure of RRC connection establishment, RRC connection re-establishment, or RRC connection resume);
transmitting a random access preamble to transmit the CCCH SDU (¶¶139 and 143; figure 12: UE transmits random access preamble to gNB so that it will be able to transmit the CCCH SDU after receiving a RAR from the gNB);
receiving RAR(Random Access Response) including an uplink grant for new transmission (¶141; figure 12: receive RAR message including UL grant);
applying 1st method to generate MAC(Medium Access Control) subPDU(sub Protocol Data Unit) including CCCH SDU (¶¶76-84 and 143; figures 9 and 12: construct MAC PDU including MAC subPDUs including the CCCH SDU);
generating a 1st MAC PDU including one or more MAC subPDUs (¶¶76-84 and 143; figures 9 and 12: construct MAC PDU consisting of one or more MAC subPDUs);
transmitting the MAC PDU (¶143; figure 12: transmit the MAC PDU/MSG3);
receiving a 2nd MAC PDU including one or more MAC subPDUs (¶¶76-84 and 144-146; figures 9 and 12: receive MAC PDU comprising one or more MAC subPDUs from gNB),
wherein the MAC subPDU included in the 1st MAC PDU includes CCCH SDU (¶¶76-84 and 143; figures 9 and 12: MAC PDU consisting of one or more MAC subPDUs includes created CCCH SDU), and
nd MAC PDU includes CCCH SDU (¶¶76-84 and 144-146; figures 9 and 12: MAC PDU comprising one or more MAC subPDUs from gNB, where the gNB includes the received CCCH SDU in the MAC subPDU).
Although Lee teaches “A method…receiving a 2nd MAC PDU including one or more MAC subPDUs, wherein the MAC subPDU…includes CCCH SDU,” Lee does not explicitly disclose “applying the 2nd method to process the MAC subPDU including CCCH SDU”.
However, Zhou teaches receiving a 2nd MAC PDU including one or more MAC subPDUs (¶¶285, 321, and 325; figures 12 and 17A: UE receives contention resolution message comprising MAC PDU comprising one or more MAC subPDUs); and
applying the 2nd method to process the MAC subPDU including CCCH SDU (¶¶285, 321, and 325; figures 12 and 17A: UE decodes MAC PDU comprising MAC subPDUs including the same CCCH SDU transmitted in Msg3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Lee by including “applying the 2nd method to process the MAC subPDU including CCCH SDU” as taught by Zhou because it provides Lee’s method with the enhanced capability of considering the contention resolution successful upon decoding successfully decoding the DL MAC PDU (Zhou, ¶285; figure 12).
As to claim 2, Lee in view of Zhou teaches the method of claim 1. Lee further teaches wherein the group of RRC procedures is characterized by transmitting and receiving CCCH SDU during the procedure and consists of RRC connection setup procedure, RRC connection reestablishment procedure and RRC connection resume procedure (¶¶143-146; figure 12: the triggered RRC procedure of RRC connection establishment, RRC connection re-establishment, or RRC connection resume results in the creation, transmission, and reception of CCCH SDU).
As to claim 10, Lee in view of Zhou teaches the method of claim 1.
st MAC PDU includes first MAC subPDU including CCCH SDU and second MAC subPDU not including CCCH SDU, the first MAC subPDU is placed first in the 1st MAC PDU and the second MAC subPDU is placed next of the first MAC subPDU in the 1st MAC PDU (¶326; figure 17B: for UL PAC PDU, MAC subPDU comprising MAC CE placed after all MAC subPDU comprising MAC SDU (CCCH SDU as set forth in Lee)), and
Wherein, if the 2nd MAC PDU includes third MAC subPDU not including CCCH SDU and forth MAC subPDU including CCCH SDU, the third MAC subPDU is placed first in the 2nd MAC PDU and the fouth MAC subPDU is placed next of the first MAC subPDU in the 2nd MAC PDU (¶325; figure 17A: for DL MAC PDU, MAC subPDU comprising MAC CE placed before MAC subPDU comprising MAC SDU (CCCH SDU as set forth in Lee)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Lee in view of Zhou by including “Wherein, if the 1st MAC PDU…in the 2nd MAC PDU” as further taught by Zhou for the same rationale as set forth in claim 1 (Zhou, ¶285; figure 12).
As to claim 11, claim 11 is rejected the same way as claim 1.
As to claim 12, claim 11 is rejected the same way as claim 2.
As to claim 20, claim 20 is rejected the same way as claim 10.

Claims 3-9 and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Zhou as applied to claims 1 and 11 above, and further in view of 3GPP TS 38.321 V15.0.0 (hereinafter referred to as “3GPP”).
As to claim 3, Lee in view of Zhou teaches the method of claim 1. Lee further teaches wherein MAC subPDU includes a header consists of first bit, the second bit and LCID(Logical Channel ID) representing both the logical channel identity of the CCCH SDU and the size of CCCH SDU, when the 1st 
Although Lee further teaches “wherein MAC subPDU includes a header consists of first bit, the second bit and LCID(Logical Channel ID) representing both the logical channel identity of the CCCH SDU and the size of CCCH SDU, when the 1st method is applied,” Lee does not explicitly disclose “set to zero,” set to zero,” and “6 bit”.
However, 3GPP teaches wherein MAC subPDU includes a header consists of first bit set to zero, the second bit set to zero and 6 bit LCID(Logical Channel ID) representing both the logical channel identity of the CCCH SDU and the size of CCCH SDU, when the 1st method is applied (§§6.1.2 and 6.2.1; figure 6.1.2-3: MAC subheader first R bit set to 0, second R bit set to 0, and 6 bit LCID field identifying the logical channel instance corresponding to the CCCH SDU and indicating the fixed size of the MAC SDU comprising the CCCH SDU).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Lee in view of Zhou by including “set to zero,” set to zero,” and “6 bit” as taught by 3GPP because it provides Lee in view of Zhou’s method with the enhanced capability of clearly defining sizes and values of the bit fields in the MAC subheader (3GPP, §§6.1.2 and 6.2.1; figure 6.1.2-3).
As to claim 4, Lee in view of Zhou, and further in view of 3GPP teaches the method of claim 3.
Zhou further teaches wherein the 6 bit LCID indicates either first value or second value (¶¶360 and 372; figures 22A and 24A: 6 bit LCID indicates either first value LCID1 or second value LCID3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Lee in view of Zhou, and further in view 
As to claim 5, Lee in view of Zhou, and further in view of 3GPP teaches the method of claim 4.
Zhou further teaches wherein the first value of the 6 bit LCID indicates that the size of the CCCH SDU is third value and the second value of the 6 bit LCID indicates that the size of the CCCH SDU is fourth value (¶¶360, 371, and 381; figures 22A and 24A: LCID1 indicates MAC CE (comprising CCCH SDU as set forth in Lee) size equal to zero and LCID3 indicates MAC CE (comprising CCCH SDU as set forth in Lee) size equal to 1, 2, 3, 4, 5, 6, 7, or 8 octets).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Lee in view of Zhou, and further in view of 3GPP by including “wherein the first value of the 6 bit LCID indicates that the size of the CCCH SDU is third value and the second value of the 6 bit LCID indicates that the size of the CCCH SDU is fourth value” as further taught by Zhou for the same rationale as set forth in claim 1 (Zhou, ¶285; figure 12).
As to claim 6, Lee in view of Zhou, and further in view of 3GPP teaches the method of claim 5.
Zhou further teaches wherein the first value, second value, third value and fourth value are different from each other (¶¶360, 371, and 381; figures 22A and 24A: first value is 6 bit value of LCID1 between 1 and 64, second value is 6 bit value of LCID3 between 1 and 64 different from first value, third value is 0, and fourth value is 16 (2 octets)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Lee in view of Zhou, and further in view of 3GPP by including “wherein the first value, second value, third value and fourth value are different from each other” as further taught by Zhou for the same rationale as set forth in claim 1 (Zhou, ¶285; figure 12).
As to claim 7, Lee in view of Zhou, and further in view of 3GPP teaches the method of claim 6.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Lee in view of Zhou, and further in view of 3GPP by including “wherein the fourth value is greater than third value by 16” as further taught by Zhou for the same rationale as set forth in claim 1 (Zhou, ¶285; figure 12).
As to claim 8, Lee in view of Zhou teaches the method of claim 1. Lee further teaches wherein MAC subPDU includes a header consists of first bit, the second bit, LCID representing the logical channel identity of the CCCH SDU and L field when the 2nd method is applied (¶¶76-84; figure 9: MAC subheader for variable sized MAC SDU includes header fields R/F/LCID/L, LCID being the LCID of the CCCH SDU in the variable sized MAC SDU).
Although Lee further teaches “wherein MAC subPDU includes a header consists of first bit, the second bit, LCID representing the logical channel identity of the CCCH SDU and L field when the 2nd method is applied,” Lee does not explicitly disclose “set to zero,” “indicating the seize of L field,” “6 bit,” “representing the size of the CCCH SDU”.
However, 3GPP teaches wherein MAC subPDU includes a header consists of first bit set to zero, the second bit indicating the size of L field, 6 bit LCID representing the logical channel identity of the CCCH SDU and L field representing the size of the CCCH SDU when the 2nd method is applied (§6.2.1: MAC subheader consists of R bit set to zero, F field (1 bit) indicating the size of the L field, 6 bit LCID identifying the logical channel instance corresponding to the CCCH SDU, and the L field indicating the length of the MAC SDU).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Lee in view of Zhou by including “set to zero,” “indicating the seize of L field,” “6 bit,” “representing the size of the CCCH SDU” as taught by 
As to claim 9, Lee in view of Zhou, and further in view of 3GPP teaches the method of claim 8.
Zhou further teaches the size of L field is either 8 bit or 16 bit (¶¶322-323; figures 16A and 16B: eight-bit L field or sixteen-bit L field).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Lee in view of Zhou, and further in view of 3GPP by including “the size of L field is either 8 bit or 16 bit” as further taught by Zhou for the same rationale as set forth in claim 1 (Zhou, ¶285; figure 12).
As to claim 13, claim 13 is rejected the same way as claim 3.
As to claim 14, claim 14 is rejected the same way as claim 4.
As to claim 15, claim 15 is rejected the same way as claim 5.
As to claim 16, claim 16 is rejected the same way as claim 6.
As to claim 17, claim 17 is rejected the same way as claim 7.
As to claim 18, claim 18 is rejected the same way as claim 8.
As to claim 19, claim 19 is rejected the same way as claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308.  The examiner can normally be reached on Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN T VAN ROIE/               Primary Examiner, Art Unit 2469